Citation Nr: 0022301	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-10 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran's request for waiver was timely 
submitted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1944 to April 1946.

This appeal arose from a December 1998 VA decision in which 
it was determined that the veteran had not submitted an 
application for waiver of indebtedness to VA within the 
required period of 180 days.

The veteran failed to report for personal hearings which were 
scheduled at the Department of Veterans Affairs Regional 
Office in Los Angeles, California (the RO) in February 1999 
and in June 1999.  In March 1999, he requested a personal 
hearing before a traveling member of the Board.  In October 
1999, before such hearing could be scheduled, the veteran 
informed the RO that he no longer desired such hearing.  


FINDINGS OF FACT

1.  In a letter dated November 30, 1997, VA informed the 
veteran that an overpayment of VA non service-connected 
pension benefits in the amount of $7,532 had been created.  
He was informed of his right to request a waiver within 180 
days, his right to a personal hearing on the matter, and his 
appeal rights.

2. In November 1998, a request for waiver of recovery of the 
overpayment of VA pension benefits was submitted by the 
veteran; a waiver was not received within 180 days from 
November 30, 1997.


CONCLUSION OF LAW

The appellant did not file a timely request for waiver of 
recovery of an overpayment of VA pension benefits in an 
amount originally calculated as $7,532.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.963 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed VA's determination that he did not 
submit a request for waiver of charged indebtedness to VA in 
the amount of $7,532 within the required 180 day period.  

In the interest of clarity, the Board will initially review 
the pertinent law and VA regulations.  The factual background 
of this case will then be described.  Finally, the Board will 
analyze the issue on appeal and render a decision.

Relevant Law and Regulations

Non service-connected pensions

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war 
and who is permanently and totally disabled due to non 
service-connected disability not the result of the veteran's 
own willful misconduct is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income and, if the veteran is married and living with his 
spouse, the annual income of the spouse. 38 U.S.C.A. § 
1521(a), (c), and (j) (West 1991); 38 C.F.R. § 3.252(b) and 
(c) (1999).

For pension purposes, payments of any kind from any source 
will be counted as income during the 12 month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (1999).  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid. 38 C.F.R. § 3.272 (1999).

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or his income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 1991); 38 C.F.R. §§ 3.277, 3.660 (1999). Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived. 38 C.F.R. § 
3.660(a)(3) (1999).


Waiver of indebtedness

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver. 
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a).  If 
there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience. 38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(1999).

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within two years following the date of a notice 
of indebtedness issued by VA to the debtor on or before March 
31, 1983 or (2) if it is made within 180 days following the 
date of a notice of indebtedness issued on or after April 1, 
1983, by the VA to the debtor.  See 38 U.S.C.A. § 5302(a) 
(West 1991)

The 180 day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding). If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 C.F.R. § 
1.963(b) (1999).


Factual Background

The veteran was awarded VA non service-connected pension 
benefits, effective November 18, 1975.  

In September 1997, the RO informed the veteran that it was 
proposing to discontinue payment of his non service-connected 
pension because it had received information that his income 
exceeded that allowed by law for the payment of the VA 
pension.  The veteran did not respond to that letter.  

On November 19, 1997, the RO informed the veteran that the 
amount of his pension was being reduced and that an 
overpayment of benefits might be established.  The veteran 
was again instructed to contact the RO with information 
concerning changes in his income.  In a communication dated 
November 25, 1997, the veteran informed the RO that he was 
employed part-time and earned $562 monthly.  He requested 
that his VA pension benefits be adjusted accordingly.  

In a letter dated November 30, 1997, VA informed the veteran 
that an overpayment of $7,532 had been created.  He was 
informed of his right to request a waiver within 180 days, 
his right to a personal hearing on the matter, and his appeal 
rights.  

In a December 1997 letter, the RO informed the veteran that 
his monthly VA pension had been suspended because of the 
overpayment.  He was informed of his right to a hearing and 
of his right to appeal.  In March 1998, the veteran was 
informed that his VA pension benefits had been terminated 
because his countable annual income exceeded the maximum 
annual rate allowed by law.  He was again informed of his 
right to a personal hearing and of his appeal rights.

In November 1998, the RO received the veteran's request for a 
waiver of the overpayment, which was dated November 13, 1998.  
In essence, the veteran stated that he could not repay the 
charged indebtedness because of financial hardship.  Attached 
was a Financial Status report, VA Form 20-5655, also dated on 
November 13, 1998.  

In a December 1998 decision of the VA Debt Management Center 
in St. Paul,  Minnesota, the veteran's waiver request was 
denied because he had not filed that request within the 180 
day limit.  VA further found the veteran to be responsible 
for indebtedness in the amount of $7,532.

In December 1998, the veteran filed a Notice of Disagreement 
in which he stated that the only notice he received from VA 
was dated September 18, 1998 and that he had responded to 
that notice in November 1998, within the 180 day period.  The 
veteran requested a personal hearing at the RO.

Of record is a January 1999 referral from the VA Debt 
Management Center in St. Paul, Minnesota to the Committee on 
Waivers and Compromises (COWC) of the RO.  Under item # 21, 
"First Letter Sent", the response "11/30/97" appears.

As noted in the Introduction, the veteran failed to report 
for a scheduled February 1999 hearing at the RO.  Later in 
February 1999, the COWC upheld the denial of the waiver on 
the basis that the veteran had failed to request such waiver 
within 180 days after the date of notification, which the RO 
stated was November 30, 1997.

In his March 1999 substantive appeal (VA Form 9) the veteran 
reiterated that he submitted his request for waiver in a 
timely manner after receiving notice from VA.

After the veteran failed to appear for another scheduled 
personal hearing in June 1999, the RO issued a decision which 
waived the increase in the indebtedness since the veteran 
filed his request for waiver in November 1998, in the amount 
of $518 only.  The balance of the overpayment, in the amount 
of $7,532, was, according to the RO, precluded from waiver 
consideration because his request for waiver thereof was not 
received within the 180 day period prescribed by 38 U.S.C.A. 
§ 5302.     

Analysis

As discussed in detail above, the veteran's request for a 
waiver of the charged overpayment of $7,532 has been denied 
by the RO because the RO determined that there had been an 
untimely filing of the waiver request.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.963. 

VA informed the veteran of the indebtedness of the necessity 
to request a waiver within 180 days in a letter dated 
November 30, 1987.  That letter was sent to the veteran's 
last known address of record, and was not returned by the 
United States Postal Service as being undeliverable.  Indeed, 
the veteran used that same address in a communication to VA 
dated less than one week earlier, on November 25, 1999. No 
communication from the veteran was received by VA from 
November 25, 1997, when he informed VA of additional income, 
to November 1998, when he filed a request for a waiver of 
overpayment.

The veteran's request for waiver of overpayment was dated 
November 13, 1998, nearly one year after the November 30, 
1997 notice of overpayment. The request for a waiver of 
recovery of the overpayment of VA pension benefits was 
therefore not received within 180 days from the date of 
notice of the overpayment.  

The veteran has contended, in essence, that he did not 
receive notice of the overpayment until September 1998 and 
that his November 1998 request for waiver was therefore 
timely.  There is no indication of record that any 
communication was sent to the veteran by VA in September 
1998.

The United States Court of Appeals for Veterans Claims (the 
Court) has ruled that there is a presumption of regularity 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
[citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)].  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  Indeed, it strongly appears that 
the November 30, 1997 notice was sent to the veteran's then-
current address, since he used that address in communicating 
to VA only five days before.  Moreover, there is no 
indication that the letter was returned as undeliverable.  It 
is, therefore, presumed that notice of the overpayment and of 
the veteran's right to request a waiver of such indebtedness 
within 180 days was properly sent to him.

Thus, it has not been demonstrated that the veteran did not 
receive the November 30, 1997 notice letter in a timely 
fashion, and there is no evidence suggesting that there was 
non-receipt of the notice by the veteran. Nor is there any 
evidence to show that the appellant was incompetent, or 
otherwise incapable of handling his affairs at the time that 
the notice was sent and presumably received.  The Board is 
cognizant that the veteran, in the March 1999 VA Form 9, 
indicated that "my memory has faded due o stress".  
However, the veteran further stated that this was due to his 
wife's death in January 1999.  This occurred well over 180 
days after he was notified in November 1997 of the 
overpayment, his right to request waiver of indebtedness, and 
the need to do so within 180 days of notice of indebtedness.

Finally, the Board has carefully reviewed the record on 
appeal in an effort to determine whether any communication 
from the veteran to VA could be considered to be a timely 
request for waiver.  However, there is no communication from 
the veteran to VA during the 180 day period after November 
30, 1997.   

Essentially, the Board finds that the record indicates that a 
request for waiver of recovery of an overpayment of VA non 
service-connected pension benefits was not received within 
the 180 day time limit set forth in the law and regulation. 
The Court has held that, in cases such as this, where the law 
and not the evidence is dispositive, the appeal should be 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because the veteran did not file a 
timely claim for waiver of recovery of an overpayment of VA 
pension benefits in the amount of $7,532, the Board must deny 
his claim.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963.

ORDER

Because the veteran's claim for waiver of recovery of an 
overpayment of VA pension benefits in the amount of $7,532 
was not timely filed, the appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


